Citation Nr: 1009599	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-05 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from July 1977 to March 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The Board notes that in the August 2006 rating decision the 
RO also denied the Veteran's claim for service connection of 
depression; however, the Veteran only filed a notice of 
disagreement (NOD) with respect to the denial of PTSD.  See 
NOD received in October 2006. 

In this regard, the Board is aware that a claim for service 
connection for PTSD may encompass claims for service 
connection of any mental disability that may reasonably be 
encompassed by several factors, including the claimant's 
description of the claim, the symptoms the claimant describes 
and the information the claimant submits or that the 
secretary obtains in support of the claim.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009).  In this case, however, 
the claim for depression was separately adjudicated by the RO 
in August 2006 but the matter was not appealed by the 
Veteran.  Thus, this case does not appear to be of the type 
contemplated by Clemons, where VA narrowly considers service 
connection for one diagnosis, while ignoring other diagnoses 
raised by the record.  Rather, VA has separately considered 
service connection for depression.  Under these 
circumstances, the Board lacks jurisdiction to once again 
consider the claim for depression, and this decision is 
limited to service connection for PTSD.

It is noted by the Board that the Veteran was scheduled for 
hearings before a Decision Review Officer (DRO) and the 
Board.  The Veteran failed to report to the DRO hearing.  See 
May 2007 report of contact.  The Veteran's representative 
submitted a statement in February 2008 to withdraw the 
Veteran's request for a Board hearing, but it is unclear if 
the Veteran consented thereto.  See 38 C.F.R. § 20.704(e).  
In any event, the Veteran was notified in writing in July 
2008 that he was scheduled for a Travel Board hearing in 
August 2008, but failed to appear at the hearing.  Neither 
the Veteran nor his representative filed a motion for a new 
hearing.  Accordingly, the case will be processed as though 
the request for a hearing has been withdrawn.  See 38 C.F.R. 
§ 20.704(d).


FINDINGS OF FACT

The Veteran did not engage in combat, and the record does not 
include credible supporting evidence verifying the occurrence 
of the Veteran's claimed in-service stressors.


CONCLUSION OF LAW

The Veteran's PTSD was not incurred in or aggravated by a 
verified, in-service stressful incident.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letters dated in May and June 2006.  If a PTSD claim is based 
on military sexual trauma (MST) or personal assault in 
service, evidence from sources other than the Veteran's 
records may corroborate the Veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(4) (2009).  In a November 
2006 letter the RO informed the Veteran that he could 
substantiate his claim for PTSD based on MST from alternative 
sources.  The claim was thereafter readjudicated in a May 
2007 statement of the case.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service treatment records, 
personnel records and VA medical records, assisted the 
Veteran in obtaining evidence and attempted to verify his 
claimed stressors.  There is sufficient evidence to decide 
the claim and no examination is necessary because 
adjudication of this claim depends solely on whether the 
Veteran's claimed stressors have been corroborated.  See 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.

The Board has considered the representative's request that 
the Board remand this case to make a further attempt to 
obtain verification of the alleged in service stressors.  
However, on two separate occasions the RO contacted the Naval 
Criminal Investigative Service (NCIS) in this regard.  In 
November 2006 the NCIS indicated that it had no record of an 
investigation of the Veteran's alleged July 1977 sexual 
assault.  In February 2008 the NCIS likewise indicated that 
it had no record of investigation regarding a sailor being 
crushed by a door during a fire drill aboard ship in August 
or September 1977.  Given these findings, the Board concludes 
that the RO has undertaken sufficient effort with the 
appropriate agency to verify the alleged in service stressors 
and that no further effort is necessary to satisfy VA's duty 
to assist.

The Board is cognizant that, in claims for PTSD based on 
personal assault, 38 C.F.R. § 3.304(f)(3) provides that VA 
may seek an opinion from a mental health care specialist as 
to whether or not the record supports a finding that a 
personal assault actually occurred.  However, by its terms, 
these provisions allow for doing so only when credible, 
corroborative evidence of the type described earlier in that 
provision has been submitted to VA.  In this case, as will be 
discussed in greater detail below, the Board finds that no 
such credible evidence is present in this case.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2009).  
Service connection may be granted for a disease diagnosed 
after service discharge when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

For posttraumatic stress disorder, service connection 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The 
evidence required to support the occurrence of an in-service 
stressor varies depending on whether the Veteran was engaged 
in combat with the enemy.  If the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).

Where VA determines that a Veteran did not engage in combat, 
the Veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the Veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the Veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

Where the Veteran did not engage in combat with the enemy, 
the Court has held that credible supporting evidence means 
that the Veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor; 
nor can credible supporting evidence of the actual occurrence 
of an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).  

In other words, if the Veteran's claimed stressor is not 
combat-related, uncorroborated testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other credible supporting evidence to support a Veteran's 
testimony as to the occurrence of the claimed stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); 38 C.F.R. § 3.304(f) (2009).

Additionally, evidence of behavior changes following a 
claimed assault is relevant evidence.  Examples of behavior 
changes that may constitute credible evidence of a stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(4) (2009).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Factual Background and Analysis

The Veteran has asserted the occurrence of two non-combat 
stressors that resulted in PTSD.  Particularly, has related 
having been sexually molested by a Navy physician when he 
sought treatment for knee problems in July 1977.  He has 
particularly related that when he sought treatment for knee 
problems that a Navy physician put him under anesthesia and 
when he awoke the physician was fondling his genitals.  See 
March 2006 VA psychology consult.  He has also related having 
witnessed a fellow sailor get crushed to death by a door 
during a fire drill on a ship in either August or September 
1977.  A review of the record discloses a current diagnosis 
of PTSD, which has been attributed to the Veteran's two 
claimed stressors.  See March 2006 VA PTSD clinic note. 

The Veteran's service personnel records do not indicate that 
he served in combat.  Nor does he allege so.  Accordingly, 
the Veteran's claimed stressors must be independently 
corroborated.  See Dizoglio, supra.; West, supra. 

A July 1977 service treatment note documents that the Veteran 
had a history of a motorcycle accident in May 1977 with a 
resulting injury of the right knee.  At this time he 
complained of pain with standing.  Knee stress was assessed 
at this time and the Veteran was prescribed knee braces and 
Tylenol for further discomfort.  A subsequent note, also 
dated in July 1977, notes a complaint of continued discomfort 
in the left knee.  A minimal strain was assessed.  There is 
no indication in these records that the Veteran was ever 
sedated or placed under anesthesia at this time.

An August 1977 personnel record notes that the Veteran was 
performing at an average level at marching, basic subjects, 
and physical coordination, but under par at physical 
endurance and willingness to work.  It was noted that the 
Veteran did not seem to "put out 100%" and "could be a 
good sailor if he tried harder." 
It was also noted at this time that the Veteran's progress 
had remained unchanged for the past 28 days.  With respect to 
military authority it was noted that he occasionally talked 
back to company POs.  

A December 1977 documents the Veteran's complaint of being 
uptight and nervous.  The Veteran complained that he was 
unhappy about being in the Navy and wished that he were out.  
He appeared tense, unhappy and tired at this time.  He was 
provisionally diagnosed as having depressive anxiety.  It was 
noted that the Veteran had recently returned from leave and 
wished that he could go home. 

Shortly after the Veteran's complaint, he was seen for a 
psychiatric consultation in December 1977.  It was noted that 
the Veteran would probably be administratively discharged for 
unsuitability.  A provisional diagnosis of a passive-
aggressive personality was assessed.  

A contemporaneous report of psychiatric evaluation notes the 
Veteran's complaint of "bad nerves," and that he wanted out 
of the Navy.  A history of unauthorized absence was 
documented.  Psychiatric evaluation resulted in a diagnosis 
of passive-aggressive personality traits, but not to a 
severely disabling degree.  The Navy physician felt that the 
Veteran should be considered for discharge for unsuitability, 
but found no basis for medical discharge for psychiatric 
reasons.  It was noted that the Veteran reported that "boot 
camp was easy but now he was having problems," which he 
could not "specifically say what those were."  The Veteran 
was not found to be psychotic, neurotic, or suicidal.  

The Veteran was ultimately discharged in March 1978 by reason 
of misconduct.  Specifically, he was discharged for frequent 
involvement of a discreditable nature with military 
authorities.  It is noted that the Veteran was stationed at 
the Naval Training Center in San Diego, CA during his entire 
period of active service.  See Veteran's personnel records.  

Following his discharge from service, the earliest mention of 
PTSD appears in a February 2006 VA care management consult 
note.  At this time, the Veteran reported occasional 
nightmares from his Navy experience and possible PTSD was 
considered.  Thereafter, the Veteran was assessed as having 
PTSD, due to his reported training accident and MST, outlined 
above.  

As noted above, the RO attempted to develop both of the 
Veteran's stressors, which he claimed occurred while he was 
stationed in San Diego.  In November 2006 the NCIS indicated 
that it had no record of an investigation of the Veteran's 
alleged July 1977 sexual assault.  In February 2008 the NCIS 
likewise indicated that it had no record of investigation 
regarding a sailor being crushed by a door during a fire 
drill aboard ship in August or September 1977.  The RO was 
thus unable to verify the Veteran's stressors.  

The Veteran's claimed stressors are not combat-related and 
have not been adequately corroborated.  In this regard, the 
Board notes that the RO's attempts to verify and corroborate 
the stressors with the Navy were unfruitful.  As the 
Veteran's stressors are not combat-related, his assertions 
thereof, standing alone, cannot serve to corroborate them.  
Dizoglio, supra.  The Board is mindful of the Veteran's 
behavioral problems apparently beginning in service in 
December 1977, subsequent to the dates of his claimed 
stressors, but does not find that they constitute credible 
evidence of a change in behavior so as to support the 
occurrence of the Veteran's claimed MST.  In particular, the 
Board notes that, during the course of receiving medical 
care, the Veteran reported dropping out of school early for 
interpersonal and academic reasons, which reportedly included 
"getting in many fights."  

Furthermore, the Board notes that at the time the Veteran 
claims he was sexually assaulted in July 1977, there appears 
no clinical evidence that he was placed under anesthesia, in 
direct contradiction to his assertions.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994).  The Board has considered the case 
of Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the 
Court held that Board may not reject the credibility of the 
veteran's lay testimony simply because it is not corroborated 
by contemporaneous medical records.  However, this is not a 
case in which his service medical records are silent as to 
the matter.  Rather, they specifically document his knee 
complaints in July 1977, and the treatment provided at that 
time, and there is no indication that he was placed under 
anesthesia.  Accordingly, the Board finds the Veteran's 
provided history of MST lacking in credibility.  It is the 
duty of the Board as the fact finder to determine the 
credibility of the testimony and other lay evidence.  Culver 
v. Derwinski, 3 Vet. App. 292, 297 (1992).  For these reasons 
the Board finds that the Veteran's claimed non-combat 
stressors have not been adequately corroborated.  The 
evidence against corroboration of the Veteran's claimed 
stressors is beyond preponderance; thus, the claim must be 
denied.

In reaching this conclusion, the Board recognizes that 
medical professionals have apparently attributed the 
Veteran's current PTSD to his reports of sexual trauma in-
service.  The Court has held, however, that a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996).  The acceptance by one or more medical 
professionals of the Veteran's claimed multiple sexual 
assault as a basis for a diagnosis of PTSD, therefore, does 
not mean the Board is required to grant service connection 
for PTSD.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).

In summary, the Board finds that the preponderance of the 
evidence is against finding that the Veteran has PTSD related 
to alleged MST and, therefore, service-connection is not 
warranted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).




ORDER

Entitlement to service connection for PTSD is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


